DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 04/12/2021 is acknowledged and entered by the Examiner. Claim 1 has been amended. Claims 11-15 have been canceled. Claims 1-10 are currently pending in the instant application.  
The rejection of claims 1-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.
The rejection of claims 1-15 under 35 U.S.C. 102(a)(1) as being anticipated by Uetani (US 2007/0020479 A1) is withdrawn in view of Applicant’s amendment and remark. Specifically, Uetani failed to disclose a varnish comprises a charge-transporting material having a molecular weight of 200 to 9,000 and has no molecular weight distribution.  
Information Disclosure Statement
The information disclosure statement (IDS) filed on 02/24/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.  
Examiner’s Statement of Reason for Allowance
Claims 1-10 are allowed over the prior art of record. 
the claims, filed on 04/12/2021, have been carefully reviewed and searched. Currently, there is no prior art alone or in combination that teaches or fairly suggest a varnish comprising a charge-transporting material having a molecular weight of 200 to 9,000 and has no molecular weight distribution and an onium borate salt having a chemical formula as recited in amended claim 1. Therefore, claim 1 is allowable over the prior art of record. Claims 2-10 directly or indirectly depend from claim 1 and are allowable based on their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761